Citation Nr: 0327088	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-15 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from January 1951 to December 
1954.  He died in January 2001.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
by the Washington, D.C. Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  

In recent contention documents the appellant and her 
representative have specifically asserted a theory of 
entitlement to service connection under 38 U.S.C.A. § 1318 
(West 2002) based upon a showing of clear and unmistakable 
error (CUE) in a March 1988 Board decision that denied the 
veteran entitlement to a total disability rating based upon 
individual unemployability.  This matter is within the 
original jurisdiction of the Board and will be addressed by 
the Board in a subsequent decision.  38 U.S.C.A. § 7111 (West 
2002).

For good cause shown, the appellant's motion for advancement 
on the docket was granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim, and all reasonable development 
necessary for the disposition of the instant case has been 
completed.

2.  The veteran died in January 2001 due myocardial 
infarction, due to or as a consequence of coronary artery 
disease, diabetes and hypertension.  Renal insufficiency 
contributed to his death, but did not result in the 
underlying cause.

3.  At the time of his death, service connection was in 
effect for a back disability, characterized as status post 
lumbar laminectomy left L4-5 and right L5-S1 with left lumbar 
radiculopathy and total laminectomy L2-5 with limitation of 
motion and weight bearing, evaluated as 60 percent disabling 
since December 1983.  

4.  Coronary artery disease, diabetes, hypertension and renal 
insufficiency were not manifested during the veteran's active 
duty service or for many years thereafter, and these 
conditions were not otherwise related to service or caused by 
the veteran's service-connected back disability.  


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes the veteran's service medical records, and post-
service treatment records.  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  A medical opinion 
regarding the cause of the veteran's death was requested by 
the RO and obtained in this case.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal that has not been obtained by the RO.  
Under these circumstances, no further action is necessary to 
assistant the claimant with his claim.  

The Board also finds that all VCAA notice requirements have 
been met.  A letter from the RO to the appellant in May 2001 
clearly informed her of the provisions of VCAA with regard to 
what evidence she must obtain and which evidence VA would 
assist her in obtaining.  Moreover, the statement of the case 
in August 2002 advised of the type of evidence necessary for 
her to prevail with his claim.  The Board therefore finds 
that the appellant has been effectively furnished notice of 
the types of evidence necessary to substantiate her claim as 
well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case the appellant responded to a May 2001 VCAA 
letter from the RO with additional information.  Moreover, in 
2002 and 2003, the appellant wrote numerous letters to the VA 
which were to the effect that she had submitted all 
information and wanted to expedite her appeal.  In September 
2003, a motion to advance the appeal on the Board's docket 
was granted.  It is readily clear, therefore, that the 
appellant wants appellate review as soon as possible based on 
the record as is.  There is no indication that she had 
additional evidence or that she wants her appeal held in 
abeyance for the remainder of any period for submitting 
additional evidence.  The Board therefore finds that there is 
no prejudice to the appellant as a result of any legal 
deficiency in the VCAA notice furnished by pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  

The Court of Appeals for Veterans Claims has concluded that 
the VCAA is not applicable where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his or her claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When, as 
here, there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which further 
development is needed.  Accordingly, the VA has essentially 
met the requirements of the VCAA, and there would be no 
benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim  
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the appellant's claim.

II.  Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a) (2003).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2003).  In the case of contributory cause of 
death it must be shown that it contributed substantially or 
materially; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2003).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Additionally, for veteran's who 
have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension, and diabetes mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2003).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service-connected 
disability.  When this occurs, compensation is allowed for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

III.  Analysis

The veteran died in January 2001.  The official death 
certificate indicates that he died due to myocardial 
infarction (onset within minutes of death) due to or as a 
consequence of coronary artery disease, diabetes and 
hypertension (onset for all three were for years before 
death).  Renal insufficiency contributed to his death, but 
did not result in the underlying cause.  No autopsy was 
performed.  He was dead upon arrival at the hospital.  

At the time of the veteran's death, service connection was in 
effect for a back disability, characterized as status post 
lumbar laminectomy left L4-5 and right L5-S1 with left lumbar 
radiculopathy and total laminectomy L2-5 with limitation of 
motion and weight bearing, and evaluated as 60 percent 
disabling since December 1, 1983.  

A review of service medical records reveals no diagnoses, 
findings or other references to coronary artery disease, 
diabetes, hypertension or renal insufficiency.  Upon 
separation examination in November 1954, his heart and lungs 
were clinically evaluated as normal.  Blood pressure was 
recorded as 118/68.  A chest x-ray was negative.  There is 
also no evidence that any of the disorders which were listed 
on the veteran's death certificate were manifested within one 
year of discharge from service, and the regulatory 
presumptive provisions are therefore not applicable.  As is 
indicated in detail below, no medical opinion or other 
competent medical evidence serving to establish a 
relationship between coronary artery disease, diabetes and 
hypertension and the veteran's period of military service has 
been provided.

The primary contention advanced by the appellant is that the 
veteran's spinal injury in service led to conditions of 
myocardial infarction, heart disease, diabetes and renal 
insufficiency which were listed on the death certificate.  
She asserts that the conditions causing his demise were 
insidious results of physical, mental and emotional stress, 
strain and discomfort, pain and inability to maneuver and 
exercise normally, compounded by the ongoing chemical impact 
on the vital organs by a variety of prescribed medications, 
traceable to the service-connected lumbar spine condition.  
The appellant provided medical literature for the record 
referable to spine trauma, the back, the human body, i.e. The 
Orthopedic Clinics of North America, Musculoskeletal Imaging 
Update, Part I, dated October 1997.  These records were 
reviewed by the Board in conjunction with this claim.  The 
second contention advanced by the appellant is one of 
entitlement compensation under 38 U.S.C.A. § 1318, as was 
indicated in the introduction.  

Of record are private medical records, dated as early as 
March 1977, insurance records, and several lay statements in 
support of the veteran's claim for service connection for a 
back disorder.  Also there are complete records from the VA 
Medical Center (VAMC), Washington, D.C., dated from May 
1997 to December 2000, and VA hospitalization and examination 
reports variously dated from November 1961 to April 1986.  
These records reveal that the veteran underwent a partial 
hemilanectomy with removal of herniated disc in December 
1961.  In October 1983, he underwent a total laminectomy L3, 
L5.  Treatment records from 1986 show continued treatment at 
the VA diabetic clinic.  

In March 1988, the Board denied the veteran's claims for 
entitlement to an evaluation in excess of 60 percent for 
post-operative lumbar intervertebral disc syndrome, and 
denied entitlement to a total disability rating based upon 
individual unemployability.  The veteran had a personal 
hearing in conjunction with that appeal.  

The remaining VA treatment records show that the veteran had 
continuous treatment for hypertension, diabetes and renal 
insufficiency from the 1990's until his last visit at VA in 
December 2000.  These records are silent for a causal 
connection between the treated ailments and the veteran's 
military service.  

An August 2002 letter from the VAMC to the appellant reveals 
a negative opinion regarding the appellant's contentions.  
The VA physician stated that he had reviewed his clinical 
impression on the veteran for the two visits the veteran had 
made to the clinic.  The physician's impression was that the 
veteran was suffering from kidney disease related to his 
diabetes mellitus.  The physician stated that he could not at 
that time establish a causal relationship between the 
veteran's service-connected disability and his ultimate death 
due to a heart attack and co-existent kidney disease.  He 
went on to say "I am not saying these are independent 
entities, but they are not directly related as required by VA 
regulations for survivor benefits to be awarded to you."  It 
was his suggestion that the appellant explore the possibility 
that the veteran's sedentary life style, resulting from 
spinal cord injury, contributed to a significant degree to 
his heart disease; and that the theory was a "long-shot."  

In February 2003, a VA physician was asked to review the file 
and to render an opinion as to whether it was at least as 
likely as not that the veteran's service-connected 
disability, spinal stenosis and radiculopathy, caused chronic 
stress and physical inactivity that contributed to the cause 
of death.  The VA physician was the Chief of Pathology and 
Laboratory Medicine.  He was also a professor of pathology at 
an area University medical center.  The physician noted there 
was minimal documentation of many of the important 
occurrences in the veteran's illness.  He went on to discuss 
the veteran's medical record, and acknowledged that the 
veteran had been involved in an automobile accident while in 
service, wherein he suffered an injury to the back.  This led 
to progressively increasing pain, caused him to be unable to 
work on a regular basis, and led to several back surgeries to 
try to improve the pain, but without significant reduction in 
symptoms.  

The physician noted that the medical disorders diagnosed 
during the veteran's life included hypertension, diabetes 
mellitus, and coronary artery disease; and renal injury.  The 
veteran was last seen in the VA Medical Center on December 
14, 2000, at which time he felt well, but had worsened 
neurological problems with some fecal incontinence and lack 
of sensation when urinating.  He stated that:  

As best can be determined from the medical records, he 
suffered a cardiac arrest on January 4, 2001; he was 
taken (to a local hospital) and pronounced dead.  The 
death certificate lists acute myocardial infarction as 
the cause of death, with coronary artery disease, 
diabetes, and hypertension listed as underlying causes 
of death.

Coronary artery disease is the leading cause of death in 
the United States.  Known risk factors for developing 
coronary artery disease include diabetes, high blood 
pressure (hypertension), smoking, and high blood 
cholesterol; all of these were present in this veteran.  
The average age of onset of myocardial infarction (heart 
attack), the major complication of coronary artery 
disease, is generally in the 50's to 60's, about the 
time he experienced his first myocardial infarction.  
While stress was formerly considered an important risk 
factor for myocardial infarction, it no longer is listed 
as a risk factor for coronary artery disease. 

Diabetes mellitus is one of the most common chronic 
metabolic disorders in the United States.  Most 
individuals have type 2 diabetes mellitus, which 
characteristically develops after age 50, as seen in 
this veteran in whom it was first recognized at age 56.  
Type 2 diabetes is thought to be due to a variety of 
factors, including a hereditary predisposition, obesity 
(not found in this veteran), and high carbohydrate 
intake (no evidence one way or the other).  Recently, 
the role of physical inactivity in contributing to high 
blood sugar has become clearer.  Recent review articles 
have shown that exercise improves control of diabetes.  
However, medical records available consistently state 
that the veteran's diabetes was well controlled by 
medications.  Thus, while exercise may have lessened 
medication requirements, the fact that diabetes was 
still well controlled argues against the service-
connected condition contributing to progression of 
disease.

Hypertension is a common problem in the United States, 
affecting up to a quarter of all adults.  Causes of high 
blood pressure are not clear, but family history is felt 
to be important.  While stress can make blood pressure 
higher for a short time, there is no evidence that 
chronic stress has a clear relationship to chronic high 
blood pressure.  However, as with diabetes, exercise can 
help to lower blood pressure.  Again, the medical 
records indicate that his blood pressure was well 
controlled on medications, making the service-connection 
argument irrelevant.  

The physician further stated that it was clear from all the 
evidence that the cause of death in this veteran was coronary 
artery disease, and that hypertension, high cholesterol, 
diabetes, and smoking directly contributed to development of 
coronary artery disease.  The physician stated that he 
understood the VA criteria for determining whether a service 
connected disability contributed to the cause of death, to 
include establishment of a causal relationship.  He concluded 
by saying:

In all considerations, to establish a service-connected 
disability as contributing to the cause of death, it 
must be as likely as not that the underlying cause of 
death was the result of the service-connected condition.  
Based on these criteria, it is my expert opinion that 
there is no basis for the claim that the veteran's 
service-connected disability contributed to the cause of 
death.  While exercise is helpful in controlling 
diabetes and hypertension, and while the veteran's 
service-connected disability prevented him from 
exercising, the available evidence in this case 
indicates that both of these diseases were, in fact, 
well controlled by medications.  Thus, there is no 
evidence that the service-connected disability 
contributed to the cause of death (coronary artery 
disease).  

The physician's opinion was based upon review of the record, 
his expertise, and reliance on current medical doctrine.  
Ultimately, it was the VA physician's opinion that, according 
to the information available to him, the veteran's service-
connected back disability did not substantially or materially 
contribute to his death.  No opinion to the contrary has been 
submitted.  

In reaching its decision, the Board has taken into account 
the contentions of the appellant concerning the possible 
connection between the veteran's service-connected back 
disability and his death.  It is not disputed that his back 
disability was chronic, reflected by the assigned 60 percent 
evaluation.  Nevertheless, a layperson such as the appellant 
can only provide an eyewitness account of visible symptoms.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994).  The capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not show that the appellant possesses the requisite expertise 
to render a medical opinion regarding the etiology of the 
disorders which caused the veteran's death.  On the other 
hand, the record does include detailed opinions by a medical 
professionals addressing this question.

The Board sympathizes with the appellant and understands her 
contentions.  However, after reviewing the record the Board 
is compelled to conclude that the clear preponderance of the 
evidence is against a finding that the veteran's death was in 
any manner due to a disease or injury related to his active 
duty service.  It follows that the evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107(b).   


ORDER

The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



